Citation Nr: 0427000	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  03-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for diabetes mellitus type II.

2.  Entitlement to compensation for individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs Regional Office 
(RO).

In January 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
that testimony has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  

REMAND 

On VA examination in April 2003, the examiner reported that 
the veteran had mild symptoms of peripheral neuropathy of the 
feet.  At the hearing in January 2004, the veteran testified 
that he has some neuropathy in his feet.  Since the extent of 
the neuropathy is not clear from the record and under the 
duty to assist, 38 C.F.R. § 3.159, this case is remanded for 
the following action:  

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, 
ask the veteran to provide any 
evidence in his possession that 
pertains to his claim.  

2.  Schedule the veteran for a VA 
examination to determine whether the 
veteran has disabling complications 
of service-connected diabetes.  The 
veteran's file must be made 
available for review by the 
examiner.  The examiner is asked to 
comment on whether the veteran's 
physical activities need to be 
restricted because of diabetes and 
whether the peripheral neuropathy is 
wholly sensory or not and, in any 
event, what is the degree of 
neurological loss in terms of mild, 
moderate, or severe impairment. 

3.  After the above development has 
been completed, adjudicate the 
claims.  If any benefit is denied, 
prepare a supplemental statement of 
the case and return the case to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

IIIII
